Citation Nr: 1614595	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service connected disability of arthritis, bilateral first metatarsal joints.  

2.  Entitlement to service connection for a bilateral ankle condition. 

3.  Entitlement to service connection for an allergy condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1983 to June 1990.  

These claims come to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This claim was previously before the Board in November 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion and treatment records.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of bilateral arthritis of the first metatarsal joint is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a bilateral ankle condition. 

2.  The Veteran is not currently diagnosed with an allergy condition.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for an allergy condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The Veteran has asserted entitlement to service connection for a bilateral ankle disability and an allergy disability.  Specifically, the Veteran believes that he has an ankle disability due to the prolonged wearing of military issued footwear during service.  Further, he believes that he suffers from an allergy condition that was caused by being exposed to various types of vegetation during service.  After a careful review of the evidence of record the Board finds that entitlement to service connection for a bilateral ankle disability and allergies is not warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The first element of service connection is evidence of a current disability.  The Veteran underwent a VA examination in January 2015 to determine whether the Veteran had a current diagnosis of a bilateral ankle disability or an allergy disability.  At this examination, the Veteran was examined in person and his claims file was reviewed.  

At the examination it was determined by the examiner that the Veteran did not have nor ever have a diagnosis of a sinus, nose, throat, larynx, or pharynx condition.  The examiner did consider the Veteran's statements that he was treated in service for an eye condition.  Specifically, he reported that during training in the field his nose started to run, and his eyes were swollen and that he currently takes "over the counter" antihistamines in the spring and winter to combat allergies.  The examiner opined that the Veteran's reported history of allergies post service is not related to his two isolated episodes of irritated eye in service.  

Regarding the Veteran's ankle condition, the examiner noted that he did not have a current diagnosis of an ankle disability.  It was noted that his bilateral range of motion and strength testing were normal, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue bilaterally.  There was also no additional loss of range of motion after three repetitive tests.  The examiner also noted that pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  Diagnostic testing was performed and there was evidence to suggest an acute fracture, dislocation, nor any intrinsic bone marrow lesion of the bilateral ankles.  There was no other significant osseous or articular abnormality involving the bilateral ankles.  The impression was an unremarkable left and right ankle.  

A review of the Veteran's post service treatment notes does not reveal a diagnosis of an ankle disability.  There is a notation of a left ankle contusion that was sustained during a training drill at work in August 2013.  A follow-up treatment note states that the left ankle was stable and that the Veteran was being managed by a private orthopedist through his work.  There is also no evidence of a diagnosis or treatment for allergies in these records.  Specifically, the Veteran responds that he has "no known allergies."  

Without evidence of a current diagnosis of a bilateral ankle disability or an allergy disability, the first element of service connection has not been met.  The Board acknowledges the Veteran's statements that he believes he has an ankle disability that results in weakness or giving way, but there is no evidence of record that he has a diagnosis.  Further, while the Veteran did have two incidents of irritation of his eyes in service; however, there is nothing of record noting a current disability due to allergies, or any other condition of the eyes, nose, or throat.  The Board notes that seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals. See 38 C.F.R. § 3.380 . As residuals have not been demonstrated, service connection is not warranted. Therefore the Board has no basis upon which to grant his claims.  The available evidence, including the Veteran's own statements, is insufficient to grant service connection.   

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for a bilateral ankle condition or an allergy condition is not warranted.  

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated September 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   
  
The Veteran was provided a VA examination in January 2015 which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a bilateral ankle condition is denied.  

Service connection for an allergy condition is denied.  

REMAND

The Veteran is currently service connected for arthritis of the bilateral first metatarsal joint with an evaluation of 10 percent disabling.  The Veteran has asserted that his disability has gotten worse and the severity of his disability has increased.  The Veteran had a VA examination in January 2010, which is more than six years ago and the Board has determined that prior to a making a determination on the merits of the Veteran's claim, a contemporaneous examination is necessary.  As such, the Board is remanding for a VA orthopedic examination to determine the current severity of the Veteran's bilateral first metatarsal disability.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to schedule the Veteran for a VA orthopedic examination to determine the current severity of his bilateral arthritis, first metatarsal joint.  

The claims file should be sent to the examiner and it should be noted that the claims file was reviewed in conjunction with the examination.  After examining the Veteran, reviewing the claims file, and the Veteran's lay statements, the examiner should provide an opinion on the current level of the Veteran's disability to include full range of motion measurements.  It should be noted whether the Veteran has pain on motion or any other type of functional loss of the bilateral first metatarsal joint, in addition to identifying and discussing all impairment of the joints including flare ups. 

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


